Title: To James Madison from Israel Whelen, 2 July 1802 (Abstract)
From: Whelen, Israel
To: Madison, James


2 July 1802, Philadelphia. “A draft in favour of Steven Kingston for $5,200 at 15 days sight, drawn by Ebenezer Stevens Esqr. of New York, was this day presented for acceptance, accompanied by a letter from Mr. Stevens enclosing sundry documents, and stating that in obedience to Instructions from you he had refered the dispute with Mr. Kingston to Arbitration, and in consequence of the Award had given the above draft. I enclose the documents, and if you are pleased to order the draft to be paid, request you will direct the amount to be remitted to me for that purpose.”
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p. Enclosures not found, but listed in the letterbook: “Consul at Tunis Rect. for the Cargo & certificate of 8 days demurage. / Do. at Algiers Certificate of the Ships detention at that place. / Do. Do. Letter to Capt Wood respecting the same. / Stephen Kingstons Accot. for Demurage. / Do. Bond & Receipt—with the Award of the Arbitrators.”


